United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 96-4287SI
                                   _____________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
Rickey Orville Benton, Jr.,              *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                   _____________

                              Submitted: May 22, 1997
                                  Filed: May 30, 1997
                                   _____________

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
                           _____________

PER CURIAM.

      Rickey Orville Benton, Jr. appeals his weapons-related conviction and guidelines
sentence. We affirm.

       Benton's contention that the arresting officer improperly conducted a pat-down
search is without merit. Benton was stopped for a traffic offense. His car was
unlicensed. He had no driver's license. The stop occurred around midnight in a remote
area. The officer had no backup and was not acquainted with Benton. In these
circumstances, the officer conducted a pat-down search and found a derringer pistol in
Benton's pocket. Having reviewed the record, we conclude there was ample evidence
to support the district court's fact-findings and no error of law appears. The officer's
limited search was justified, and the search was conducted in a reasonable manner.

       In challenging his sentence, Benton contends he was improperly sentenced as a
career offender because his state convictions for commercial burglaries are not crimes
of violence for career offender purposes. Benton's contention is foreclosed by our
recent decision in United States v. Hascall, 76 F.3d 902, 904-06 (8th Cir. 1996).

      We thus affirm Benton's conviction and sentence.

      A true copy.
            Attest:
                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-